Citation Nr: 0902726	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a low back strain, 
to include as secondary to the service-connected disability 
of shell fragment wound scars of the right flank, abdomen, 
and back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The veteran appeared and testified before the undersigned 
Acting Veterans Law Judge in July 2008. A transcript is of 
record.

The issue of entitlement to service connection for a 
bilateral knee disability is   addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back strain was not incurred in or aggravated by active 
duty service or by a service-connected disability.


CONCLUSION OF LAW

The criteria to establish service connection for a low back 
strain, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in December 
2004. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
VA must also provide notice how disability ratings and 
effective dates for the award of benefits will be assigned if 
service connection is granted or a higher evaluation is 
awarded. Although the RO did not advise the veteran of such 
information, this decision confirms the RO's denial of 
benefits and the veteran is therefore not prejudiced in 
regards to lack of Dingess notice. Proceeding with this 
matter in its procedural posture would not therefore 
prejudice the veteran.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, hearing testimony, and lay statements are associated 
with the claims file. At the veteran's request at the 
hearing, the record was held open for a period of 60 days to 
permit him to submit any additional private treatment records 
related to the claimed back condition.  No additional records 
were submitted.  Additionally, the veteran was afforded a VA 
examination. See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been 
obtained and the case is ready for appellate review.


The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

The veteran seeks service connection for a low back strain, 
to include as secondary to his service-connected disability 
of shell fragment wound scars of the right flank, abdomen, 
and back. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a back injury or 
disability.

Service connection is in effect for shell fragment wounds of 
the right flank, abdomen and back.  

In January 2005, the veteran underwent a VA examination and 
the examiner indicated that the claims file was reviewed.  
The veteran reported that he began experiencing low back pain 
approximately two years ago and further stated  he did not 
have problems with his back after the shell fragment injury. 
On examination, scars of he right abdomen, right flank and 
lower back were noted. X-rays indicated a negative study for 
the veteran's age with no radiopaque foreign bodies. The 
veteran was diagnosed with a chronic low back strain which 
the examiner opined was not likely due to his 1968 shell 
fragment wound scars. The examiner stated the symptoms of 
back pain were within the last two years, more than 30 years 
after the wound injury, and no foreign bodies were present on 
x-ray.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claim of a low 
back disability, nor is there any competent medical evidence 
indicating a diagnosis of a low back disability within one 
year of the veteran's separation from active duty. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
evidence of record relates the veteran's claim of a low back 
disability to any event or incident during active military 
duty.  At the hearing, the veteran testified that no doctor 
had related the current back condition to the shell fragment 
wounds.  

Nor is there any evidence of continuity of symptomatology. 
The first notation of  a low back disability associated with 
the record is dated in a November 2004 claim for service 
connection, approximately 35 years after the veteran's 
separation from service. This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a low back 
disability within the first post-service year. Accordingly, 
the statutory presumption contained in 38 C.F.R. §§ 3.307 and 
3.309 is not for application. 

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

Therefore, the question is whether there is a nexus between 
the claimed low back disability and the service-connected 
shell fragment wound scars of the right flank, abdomen, and 
back.  

As noted above, the January 2005 VA examiner concluded there 
is no relationship between the veteran's chronic low back 
strain and his shell fragment wound scars.

There is no other competent medical evidence associated with 
the file that indicates the veteran's low back strain was 
aggravated or caused by the veteran's service-connected shell 
fragment wound scars. The veteran is not competent to relate 
his current back condition to the service-connected shell 
fragment wounds. See Espiritu, supra. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disability, to include 
as secondary to service-connected shell fragment wound scars 
of the right flank, abdomen, and back, and the benefit-of-
the-doubt rule is not for application. 38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


ORDER

Service connection for a low back strain, to include as 
secondary to the service-connected disability of shell 
fragment wound scars of the right flank, abdomen, and back is 
denied.




REMAND

In light of a review of the claims file, the Board finds that 
further RO action on the issue of service connection for a 
bilateral knee disability. A remand is necessary in this case 
in order to secure VA medical treatment records.

The veteran testified in his July 2008 Board hearing that he 
was given knee braces at Temple VAMC and had been most 
recently seen 3 months prior to the hearing. These records 
are not associated with the file. The most recent VA 
treatment records in the claims file are dated in February 
2005. The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain all 
outstanding pertinent medical records from VA, to include 
Temple VAMC, dated from February 2005 to the present.

As such, the medical evidence of record is insufficient for 
the Board to render a decision on the issue of entitlement to 
service connection for a bilateral knee disability. Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

The veteran testified that during service he injured his 
knees while jumping out of helicopters.  He indicated that he 
did not seek medical treatment during service.  The DD form 
214 indicates that the veteran was awarded both the Purple 
Heart and the Combat Infantryman Badge.  After the additional 
VA treatment records have been obtained, the RO should afford 
the veteran a VA examination to determine the etiology of any 
current bilateral knee disability.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all VA 
outpatient records, to include records of 
the Temple VAMC, dated concerning 
treatment of the veteran's bilateral knee 
disability from February 2005 to the 
present time.  All records obtained 
should be associated with the claims 
folder.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examinations by a physician, at an 
appropriate VA medical facility. The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions. All indicated tests and 
studies should be accomplished (with all 
results made available to the examiner, 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should identify all current 
disability(ies) affecting the veteran's 
knees.  With respect to each diagnosed 
disability, the physician should render 
an opinion as to whether, based upon 
consideration of claims file, whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
such disability is medically related to 
the claimed in-service injury.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should review and readjudicate 
the claim.  See 38 C.F.R. § 4.2.  If any 
such action does not resolve the claim, 
the RO/AMC shall issue the veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


